There is no justification for disturbing the valuation of the property as now found by the State Rent Administrator since there was ample basis for such a finding. The administrator in determining what amount of rent would be required to afford the landlords a proper return has arrived at a figure which is well in excess of the 15% maximum increase allowable. That finding is sustained ' by the record. Order unanimously affirmed, with $20 costs and disbursements to the respondents. Concur — Peck, P. J., Cohn, Breitel and Rabin, JJ. [See post, p. 964.]